 NORAL COLOR CORPNoral Color CorporationandChicago Local 458,Graphic Communications International Union,AFL-CIONoral Color CorporationandMark L.Schwartz, Pe-titioner and Chicago Local'458, Graphic Communications InternationalUnion,AFL-CIO.Cases 13-CA-23136 and' 13-RD-147525 September 1985DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 19 September 1984 Administrative LawJudge Robert A. Giannasi issued the attached deci-sion.The General Counsel and the Charging Partyfiled exceptions and supporting briefs, and the Re-spondent filed a brief in response to the exceptions,cross-exceptions, and a supporting brief.The National LaborRelationsBoard hasdelegat-ed its authority in this proceeding to a three-member panel.the Board has considered the decision and therecord in light of the exceptions and briefs-and has,decided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and, orders that the Respondent, Noral ColorCorporation, Chicago, Illinois, its officers,agents,successors,and assigns,shall take theaction setforth in the Order.[Direction of Second Election omitted from pub-lication.]IThe Respondentand the ChargingParty haveexcepted to some ofthe judge's credibilityfindingsThe Board's establishedoverrule an administrative law judge'scredibilityresolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544(1950), enfd.188 F 2d362 (3d Cir 1951) We have carefullyexamined the record andfind no basis for reversing the findingsWe find no need to pass on whether the interrogation of employeeGeorgeLuecker byAl Schneider,the Respondent's chairman,violatedSec 8(a)(1) In lightof the other8(a)(1) interrogations found,an addition-al finding would be cumulative and would notaffectthe remedy ordered2 In finding that a second election is warranted,Chairman Dotson doesnot rely onPetaluma ConvalescentHospital, 271NLRB 412 (1984), a casecitedby the judge'In finding a bargaining order inappropriate,Member Dennis relies onher concurring opinion inRegency Manor NursingHome,275 NLRB 1261(1985)Although Member Dennis does not presume dissemination of campaign-remarks(see herRegencyManor Nursing Homedecision),she agrees withthe judge that a new election is warranted inasmuch as the, firstelectionresulted in a tie vote and the Respondent's unlawful conduct directly af-fected at least three employeesSeeCaronInternational,246 NLRB 1120(1979)567Any W. Eggertsen, Esq.,for the General Counsel.S.Richard Pincus, Esq.. (Fox and Grove, Chartered),ofChicago,Illinois,for the Respondent.Thomas D. Allison, Esq. (Cotton,Watt, Jones & King),ofChicago,Illinois,for the Union.DECISIONSTATEMENT OF THE,CASEROBERTA. GIANNASI, Adminstrative Law Judge. Thisconsolidated case was triedon May 2 and 3, 1984, inChicago,Illinois.The complaint in Case 13-CA-23136alleges that Respondentviolated Section 8(a)(1) of theAct by variousstatementsmade to employeesduring apreelectioncampaignwhichincluded interrogations,threats,and promisesof benefits. The election, in whichthe employeesvoted whether to decertify the ChargingParty Union,'resulted in a 14-to-14 tie. The Union, how-ever, filed objections to this election which included, butwere not limitedto,_the unfair labor practices alleged inCase 13-CA-23136. The complaint case was consolidat-ed withthe objectionscase,Case 13-RD-1475,-and theGeneralCounsel also requesteda bargainingorder basedon theUnion's majoritystatus asincumbentbargainingrepresentativeprior to the election andits lossof majori-tywhich was allegedly caused by Respondent's unfairlabor practices. Respondentdenies thesubstantiveallega-tions of the complaint,seeks to uphold the results of theelection,and resiststhe attempt to invokea bargainingorder remedy. All parties filed briefs, which I have readand considered.Based on the entirerecord,includingthe testimony of.thewitnessesand my observation of their demeanor, Imake the following. i-FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTRespondent,a corporation with an office and plant lo-cated in Chicago,Illinois,isengaged in the business offilm preparation and related work for the graphics artsindustry.During the past calendar year,Respondent soldand shipped from its Chicago, Illinois facility productsand materials valued in excessof $50,000 directly topoints outside the State of Illinois-' Accordingly, I find,as Respondent admits,that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act..H. THE LABORORGANIZATIONThe Charging Party Union (the Union) is a labor orga-nizationwithinthe meaningof Section 2(5) of the Act.IThe name of the Unionwas amendedat the hearing as a result of amerger at the Internationallevel of the Graphic Arts International Union,the name used in the original charge,and the International Printing andGraphic Communications Union which took place on July 1, 1983276 NLRB No. 61 568DECISIONS OF. NATIONAL LABOR RELATIONS BOARDIII.THEALLEGEDUNFAIR LABOR PRACTICESA. The Facts: BackgroundRespondent and the Union have had a bargaining'rela--tionship since about 1968 with respect to employees per-forming lithographic production work.2 The last collec-tive-bargaining agreement between the parties, effectivefrom May 1, 1980; through April 30, 1983, was negotiat-ed between the Union and the Chicago LithographersAssociation (CLA), a multiemployer bargaining group towhich Respondent. belonged. Prior to negotiations for anew agreement, Respondent informed the Union that itwould no longer be represented by CLA, but that itwould be representedinsteadby an association calledMIGBA. In early January 1983, Respondent, informedtheUnion, that it was withdrawing from MIGBA andwould negotiate with the Union asa singleemployer.On February 8, 1983, a petition for--decertificationelection was filed with the Board and, based on a Stipu-lation for Certification Upon Consent Election Agree-ment,an election was held on March 18, 1983, in the fol-lowing unit:-All employees of the- Employer located at 5560N. Northwest Highway, Chicago,Illinois60630, en-gaged in performing lithographic production 'work,including all general workers, apprentices, journey-men' andworking foremen; but excluding all officeclerical employees, sales employees and supervisorsas defined in the Act.The parties agreed to defer negotiations pending the out-come of the election which resulted in a. 14-to-14 tievote.The Union filed timely, objections to the election.During-the preelection period, Respondent undertooka campaign to defeat the Union. The Respondent's chair-man Al Schneiderand itspresident Norman Staar3 heldnumerousmeetingswith employees to this end. Theysummoned employees for one-on-one meetingswith themin private rooms or offices and they heldnumerous meet-ingswith groups of about eight employee's each. Therewere also two or three generalmeetingsof all employeeswhich included not only unit employees but'alsononunitemployees: The-Unionalso called meetingsto exhort em-ployees toretain it as bargainingrepresentative. In addi-tion,both the' Union and Respondent exchanged cam-paign materialwhich was distributed to the employees.The ' alleged unfair labor practices' herein turn to agreat extent on credibilitydeterminationsEven wherethey do not, the conversations in which the alleged vio-lations occurred were part of a generalcampaign.There-fore, to place theallegationsin perspective, it is instruc-tive to analyze the primarycampaign issues onan objec-tive basis.Accordingly, at the outset, I will discuss thecampaignliteratureand other documentary materialwhich has been introduced in evidence, along with cer-tain background facts which are basically uncontested.2Respondentalso employ's a group of nonunion employeesat its Chi-cago facility-2 Staar's name is misspelled nn the transcriptThe aboveis the correctspelling taken from exhibitswhichcontained his nameInDecember 1977; Respondent sought '-to obtain theUnion's approval of a so-called ESOP plan for its em-ployees. In the record it is also referred 'to as an ESOPplan or a stock option or profit-sharing plan. The Unionrejected ' participation in the plan for,. employees in theunit represented by it.. Thereafter, Respondent initiatedsuch a plan for its nonunit nonunion employees.On March 2, 1983, Schneider promised, in a letter toemployees, that they would not - lose any benefits orsuffer any reduction in wages if the Union did not repre-sent them. He said that if they rejected the Union "thevery least you will have is everything-you have now."4In a March 7 letter to employees, Respondent listedseveral questions and answers''about' the ESOP plan andnegotiationswith the -Union. Respondent noted theUnion's opposition to placing unit employees in. theESOP plan and stated that, if the Union were "votedout," Respondent would be free to include the unit em-ployees in the plan without the Union's permission. Re-spondent also stated that employees would be eligible toparticipate in the plan once they completed 1000 hoursof employment. Concerning negotiations, the letter statedas follows:Q. If 'the majority vote to keep the. Union atNoral, what will the Union request in negotiations?A: We have no idea what the Union will request'from our company 'at the bargaining'table. We doknow what-their proposals are, and-what they arerequesting from the C.L.A. Basically' they are thesame as were announced at the Union meeting.(Ask the Union leaders.)We did not see anything intheir proposals that suggested their sensitivity to theeconomic and market conditions.of our industry inthisgeographical area;or any indication of lan-guage changes that would promote flexibility.. Inthe company's history of- negotiations,we havefound the Union unyielding with- little regard'to'ourindividual situations; e.g.' Fleming%Gilmore-issue;Ray Salazar;Apprentices;ESOP; Sourek/Schu-chart'issue;we could goon and on. We do knowthismuch, the company will not agree to anythingitfeels to be morally wrong, or anything thatdoesn't make good businesssenseto us and our em-ployeesOn March 11, Respondent addressed -another letter toemployees pointing out the 'results of a -survey, whichwere attached to the letter, by. the Master's Printers As-sociation,listing the number ofunion printingshops inIllinois,which .had shut down. The- letter charged theUnion- with failing to organize'new shops in Chicago andallowing, nonunion shops to increase. It also charged theUnion with not being responsive _ to - Respondent's. needfor flexibility, for its "unreasonable contract restrictions"and for not,cooperating "with our requests to add more-apprentice[s]or to advance apprentice[s] to journey-men,"'things'would be like if the 'employees voted for theThe Union respondedto thisletter on March7, 1983. NORAL COLOR CORP.Union The letter noted that it would be meeting withtheUnion as an individual employer and not as amember of the CLA multiemployer group The letterstated thatRespondent did not know what wouldhappen in negotiations but that the Union's demands to.theCLA, which were attached to the letter, presaged."long, difficult, and strained" negotiations, and, in these-circumstances, the suggestion of some employees that theUnion would simply "roll over" the existing contractwas "unrealistic." Respondent then said that, in view ofthe "costly nature" of the Union's demands and the com-petitive nonunion market, a strike was a "possibility wecan't ignore." Respondent stated that in the event of astrike it might hire permanentreplacements.Respondentalso pointed out the difficulty of strikes and asked theemployees to vote "against the possibility."On March 15, the Union.wrote a letter to the employ-ees about certain of Respondent's campaignstatements.With respect to Respondent'spositionon the compara-tive benefits of union andnonunion retirementplans, theletter pointed out certainrulesin the existing union pen-sion plan and the improprietyof using existing pensionfunds for IRA contributions. It also stated that the Union"doesnotnow object to our members being included inESOP's." The Union also questioned the numbers usedby Respondent is describing the unionand nonunionshops in the Chicago area. Finally, the Union asked theemployees not to "trade the protection of a union con-tract for an `Employee Handbook."'B. One-on-One ConversationsAlleged to Be Unlawful1.Statements'of RemikerEmployee Michael Remiker5 testified that, during thefirstweek in March 1983, he was summoned to PresidentNorman Staar's office. Staar asked Remiker to close thedoor and the two of them met privately.6 Staar said hewas a "little disturbed" at how strongly Remiker be-lieved in the Union. About a week and a half earlier, Re-miker had indicated to Staar that he had dropped out ofa lucrative betting pool at work because the employeewho ran the pool had initiated the decertification peti-tion.At that time Remiker toldStaar,"I' will alwayswork in a union shop," and Staar responded that Staarwas "always a winner."76Remikerworkedin the 10-man stripping department as did the 3other employees who testifiedabout alleged unfairlabor practicesAllfourvoluntarilyquit Respondent's employafter the election6Remiker had never before had aprivate meeting with Staar in thelatter'sofficer7 Staarhad thankedRemiker for droppingout ofthe pool because thiscreateda vacancy filled by Staar Thus,management apparently acqui-esced in the so-called Super Bowl pool at Respondent's facilityThe poolworks as followsBeginning in January each participant contributes $5per week intothe pool andpicks a winner in the Super Bowl game forthe following January At thatpoint,the proceeds are distributed to thewinnerand the processbegins-againTheproceedsare so "lucrative"that the limited membership in the pool is highly sought afterAll thismight be of only minimal relevance in this case except that severalprounionemployees,likeRemiker,apparently dropped out of, the poolbecause its organizerfiledthe decertification petition,thus highlightingthe division among Respondent's employees.569During their private meeting in Staar's office, Remikerresponded to Staar's statement that-he was disturbedover Remiker's strong prounion position by expandingon his views. Staar then asked if Remiker knew he couldbelong to Respondent's ESOP or stock ownership plan ifthe Union were voted out -He also told Remiker to askthe Union why he, as a union member, could not partici-pate in the plan. Remiker said he would. Staar then heldup what hesaid.were the-Union's contract proposals inthe CLA negotiations. Remiker told Staar that Respond-entwas ina good position 'because it was bargainingwith the Union "on a one to one basis." Staar respondedthat one of Respondent's problems was that it could notget the Union's approval for more apprentices. Remikercountered that Staar should try to place that issue on thebargaining table.At this point, Staar said that theUnion's proposals were "strictly strike material" and thatif there were a strike Respondent would hire replace-ments.He alsosaid, in a separate part of the conversa-tion, "if there were no changes and the union was notvoted out . . . someone would have to pay the conse-quences and be let go and that very well could be you."Remiker asked if this were a threat and Staar simplyshrugged his shoulders. The- conversation ended withStaar's remark that Remiker should feel free to ask themanagementteam any questions he might have.The day after the meeting in Staar's office, Staar con-fronted 'Remiker in a- chance meeting in the hallwayleading to the stripping department. Some other produc-tion employees were also "within the area," but Remikerdid not notice whether'anyone else'overheard their con-versation: Staar asked if Remiker had any questionsabout the meeting the day before. Remiker said he was aunion man,that he would never have any questions -of-him, but that if he did have questions he would ask hisunion'.Staar replied, "If we were to lose the' electionsomeone would have to be let go and it could be you."8IcreditRemiker's-testimony as set forth above.' Re-miker impressedme asa straightforward and reliablewitnesswhose testimony about his meeting with Staarsurvived cross-examination. Staar confirmed that he had .severalconversationswithRemiker, but he deniedthreatening that Remiker "would have to go" if theUnion lost the election and he did not testify at all'aboutany remarks concerning the Union's' contract proposalsor negotiations. Staar did not impressme asa reliablewitness:His testimony contained some internal inconsist-enciesand he appeared to be evasive, particularly oncross-examination.For example,, he testified, that Re-miker initially told him his mind "was not made up" onthe issue of union representation and that he' would bewilling to "listen to' theissues," an apparent attempt toexplainwhy Remiker began their private meeting byasking-questions.Yet- he admittedly summoned Remikerto -his office because of his "concern" over'Remiker's'statementthat he "could not work for a non-Union com-pany:" It is much more plausible, in view of Remiker'sstrong prounion position, that the meeting did not begin,6Remiker began his employment with Respondent on August 9, 1981,and thus had"less than 2 years of seniority at the time of this conversa-'tion' 570DECISIONS OF NATIONAL'LABOR.RELATIONS BOARD -as Staar testified,with Remiker asking questions. More-over,on cross-examination,Staar quibbled over whetherRemiker said he did not think he "could"or "wouldn't"work in a nonunion atmosphere;and he made a nonre-sponsive but significant answer to a questionaboutwhether Remiker was a"very straightforwardpersonby stating tht he "liked"Remiker and had "saved his jobonce" when there was a general layoff.Staar's volunteer-ing this information led me to believe that he might wellhave made threats of layoff as Remiker testified. Staaralso demonstrated a lack of candor when testifying abouta nonunion company owned by him and Schneider Inthese circumstances,I credit Remiker over Staar.In accordance with my credibility determinations; Ifind that Staar twice threatened that Remiker would"go" or"be let go" and somehow lose his job,at- Re-spondent's initiative,if the Union won the election. Suchthreats of job loss are clear violations of Section 8(a)(1)of the Act.The General Counsel also alleges that the first Staar-Remiker meeting revealed two other violations:a coer-cive statement that negotiations with Respondent wouldbe futile and that a strike would be inevitable; and, apromise that,if the Union lost the election,employeeswould be granted the benefit of participating in Respond-ent's ESOP plan.,Staar's statements about the ESOP plan were not un-lawful promises.He simply asked Remiker whether heknew he would be eligible for the plan if the Union werevoted out. This remark must be considered in the contextof the overall campaign in which Respondent argued infavor of rejection of the Union,in part,on the groundthat its nonunion-employees had benefits which theunion employees did not,and the Union argued in favorof its own retention,in part,on the.ground that its pen-sion plan was superior.A campaign statement by Re-spondent pointed out that the ESOP plan was availableto nonunion employees and that the Union had opposedinclusion in the plan of union-represented employees. Itwas obvious that the plan would also be available to unitemployees if, by virtue of the election,they,rejected theUnion.There was "no promise involved.Nor is it clearthat this'benefitwould outweigh whatever negotiatedbenefitswould be lost if the Union were rejected. TheUnion certainly emphasized to the employees that union-negotiated benefits were better and,at the end of thecampaign,even acquiesced in approving inclusion of unitemployees in the ESOP plan, The issue of whether thenonunion ESOP plan was preferable to negotiated bene-fits was debatable and one for the employees to decide.Certainly,the employees were well aware that shouldtheUnion be defeated,they would be entitled to thesame benefits given to.other nonunion employees. Any-thing less would have amounted to discrimination of an-other sort which might well have jeopardized the favor-able tax benefits of the ESOP plan I therefore find noth-ing unlawful in Staar's remarks about the ESOP plan.Nor, were Staar's remarks about Respondent's negotiat-ing position and the possibility of strikes unlawful. Inprinted campaign material,Respondent made it clear thatitwould bargain,with the Union if the latter won theelection and that it would bargain-on an individual basis.Itneverthelesscited the Union's proposals to the CLAand the Union's past intransigenceas indicationsthat ne-gotiationswould be difficultand mightevenresult in astrike. I cannot view Staar's remarksto Remikeras beinginconsistentwithstatements concerning strikes and nego-tiations in the campaignmaterial which werenot allegedby the General Counsel toconstitute a violation of theAct. Therewas no suggestionby Staar that Respondentwould not bargain in good faithor that it would, byvirtueofsuch intransigence,force the employees tostrikeIndeed,the phrase"strikematerial,"used byStaar,referred to the Union's proposalsto the CLA. Re-miker knew this becausehe remarkedthat in individualbargainingRespondentwould havea stronger hand.Even though the CLA proposals werenot necessarilythose which mighthave been presentedto Respondent, itwas reasonableforRespondent, in the circumstances ofthiscase,to rely on them as representative of whatmight be askedof it,particularly since it was also able tocite-particular examples oflack of flexibility by theUnion in its past relationshipwith Respondent. Thus, thepossibilityof a strike was reasonablyrelated to theUnion's position rather than Respondent's.Accordingly,I find nothing unlawful in'Staar's remarks concerning ne-gotiations and strikes.SeeButler Shoes New York,263NLRB 1031, 1032 (1982).-2.Statements to FrangimoreEmployee JosephFrangimore.had a private discussionwith Chairman Al Schneider in NormanStaar'soffice inearlyMarch 1983.He was summonedto the office,whereuponSchneidershowed hima list of new non-unionshopsin the area and told him about union shopsgoing out of business.AccordinglytoFrangimore,Schneidersaid that, in order to be competitive, "heneeded the flexibilityof-of beinga non-union shop sohe could promote his apprenticesor hireapprentices andpromote within. . . ...Schneider also' said^ that "wewould keep everything we had Wewouldn't lose any-thing:" Schneiderdid not specifically testify-about thismeeting althoughhe did testifygenerally that he madesimilar-remarksto otheremployees duringthe preelec-tion period. In addition,the theme of Schneider's re-marks seems similar tothat employedinRespondent'sMarch 11 letter to employees.The GeneralCounsel allegesthat, Schneider's remarks,as related by Frangimore,amounted to an implied prom-ise of benefit, namely,that if the Union were rejectedRespondent would promote its apprentices.Idisagree. Ido not consider Schneider's remarks-as a promise butrather a statementthat hewanted flexibility to deal withapprentices unilaterally and that thiscould bedone moreeasily, from his pointof view, without aunion.He alsotied the wholenotionof flexibility to competitive factorsand the-growthof nonunion shops in the area. Nor isthere any evidence that Frangimore viewed the remarksas a promise or even as a benefit.In these circumstances,I shall dismiss this aspectof thecomplaint.At the end of February;President Norman Staar sum-moned Frangimore to a private meeting inhis office. Ac-cording to Frangimore,the meeting went asfollows- NORAL COLOR CORP.571A.Well, Norman wanted me to know that if wevoted to get the union out, nothing would change.They couldn't make any specific promises but ev-erything would stay the same but as of May 1st,things would be better.Q. Did you say anything to Mr. Staar? [sic]A. Yes, at that time I felt it was beneficial for ev-eryone for them to discuss with the union the-acontract. And I felt the way things were going thata - possible roll-over contract could be very proba-ble.He was-I don't believe he agreed with me.Q.What did he say, if you can recall9A. I think we ended the-Q. Were yourcommentsto-go ahead.A. We ended that meeting right there.On cross-examination,Frangimore acknowledged thatin hispretrial affidavit he had placed the above conver-sation about a week before the election, but he statedthat, after reviewing his affidavit in preparation for trial,he recalled that the conversation took place in February.However, Frangimore stated, both in his affidavit and oncross-examination,that in thismeeting Staar "made nopromisesor offers of benefit" to him.Frangimore also testified that, during the week of theelection,Norman Staar approached him at his work sta-tion and asked him' how hewas goingto vote in theelection.Frangimore responded that he wasgoing tovote for the Union. Staar became upset and said, "Youwill have to strike then," and walked away. There mayhave been other employees present in the area since, asFrangimore testified, "that was kind of close quarters."Frangimore had never before declared his intention as tohow he- was going to vote in the election, although hehad earlier been summoned by both Staar and Schneiderfor private one-on-one conversations with respect to thedecertification election.Staar testified about several conversations with Frangi-more about the decertification election.He acknowl-edged that one of these conversations was in his office,but he said the subject matter of that conversation wasRespondent's ESOP plan and union pensions. He did tes-tifyabout a conversation concerning rolling over theunioncontract, but he_ said that it took place at Frangi-more'sworkplace. He could place neither of these con-versations- in any particular time frame. As to the latterconversation, he testified as follows:A. I just asked Joe if he had any questions-if heneeded - any information in regardstomaking agood decision. He was our first or second employ-ee. Joe and I had a special relationship I felt. I wasvery concerned with him, and specifically in thatarea.Q. Do you recall what-if anything he said, in re-sponse?A. Joe said that he would keep an open mind,saying he wanted to -hear the issues and if he hadany questionshe would ask.Q. Do you have any subsequent conversation onthe subject of the election with Joe at his work sta-tion? That you can recall.A. Only-I think Joe had asked about why we-if-he had asked if the Union.won the election,would we negotiate and I said yes, we would, andhe had asked,"Well,' why don'twe just do that?Why is it necessary for this?"I said,"Well, this is not-this is the employeesdoing this,not me."He asked if-he said that hethought in his opinion that the Union, would rollover the contract if we would negotiate, and wereallyhad-we could just do that.And I said,"Well, that may very well may be but the informa-tion that F had did not indicate that they were goingto roll over the contract,that they had specific pro-posals that they had made,that they had given theUnion members at their. Union meeting, and thatthey had givento' the CLA-that they had ex-changed withthe CLA."Staar could not remember any conversation with Fran-gimore,during the week of the election concerning thesubject of the election. At one point,Staar denied evertelling Frangimore that the employees would have to goon strike:However,immediately thereafter,he testifiedas follows:Q. Do you recall having any conversation withJoe in which the subject of a possible strike was dis-cussed?A. Yes. I had-that was at-that would be atJoe's work station or thereabouts..Q. Tell me his-tell us as best you can recallwhat was said in connection with a possible strike?A. I had asked-I had told or asked Joe or re-minded Joe that 15 years ago, I had given him achance and trusted him, and I was soliciting him totrustme, and to give me a chance to show himpleading for that support, and he had indicated thatat that time that he could not-or he didn't feel thathe could support it and I was. .Q. Support what9A. The company.Q. Okay.'A. And I was disturbed by that because of my re-lationshipwith Joe and his being a friend of minefor so long that it bothered me. It bothered me.Q.What did you do?_A. I walked away.I credit Frangimore's testimony that Staar questionedhim at his work station, as he testified, during the weekof the election. Staar's rather evasive testimony on thisincident supportsFrangimore's testimony thatwhenStaar asked whether Frangimore would support Re-spondent in the election, and Frangimore said he statedearlier inthis decision, Staar did not impress me overallas a reliable witness.Staar's questioning -of Frangimore was violative ofSection 8(a)(1).There was no prior knowledge as toFrangimore's position on the election and no lawful pur-pose for the questioning. Nor were there any assurancesagainst reprisals.Staar was president of Respondent and 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis angry reaction to Frangimore's answer contributed tothe coercive nature of the encounter. Frangimore wasled to believe that his answer, which was unearthed byinquiry, did not please the questioner. Finally, Staar'sown testimony suggests that his attempt to obtain a fa-vorable response from Frangimore was something morethan an isolated incident. Accordingly, I find that, in allthe circumstances, Staar's questioning of Frangimore hadthe tendency to coerce and was thus unlawful.The General Counsel also alleges that Staar's furtherremarks after Frangimore said he was supporting theUnion-"you will have to strike then"-amounted to astatement that negotiations between Respondent and theUnion would be futile and. that a strike was inevitableand thus constituted a violation of Section 8(a)(1). I dis-agree. Frangimore's testimony about this particular state-ment was devoid of context and it cannot be inferredthat Staar was referring to the inevitability of a strikecaused by Respondent's intransigence toward legitimatebargaining positionsMore likely, the statement was re-flective of Staar's anger at Frangimore's prounion re-sponse to coerciveness of the questioning itself. But thisdoes not mean that the statement about a strike carries aunique message which is unlawfulin andof itself.Thus,even crediting Frangimore's testimony about this particu-lar statement over Staar's denial that he told Frangimorethe employees would have to go on strike, I would findno violation here.The General Counsel alsoalleges,as an unlawfulpromise of benefit, Staar's statement to Frangimore that"thingswould be better" on May 1-the day after theexpiration of the union contract. I accept Frangimore'stestimony on thisissue.Neither Frangimbre nor Staarwas particularly accurate on dates but Staar seemed toconfuse the substance of some of his conversations. Fran-gimore was more certain of the substance of this conver-sation.Moreover, I found Staar to have been evasive andunreliable in other aspects of his testimony Frangimoreimpressedme asa truthful person who, albeit confused attimes on the stand and a bit slow, attempted to honestlyand reliably tell his story Nevertheless, I note that Fran-gimore testified that Staar made no promises or offers tohim during their private meetings. This, seems inconsist-entwith his earlier testimony that Staar said thingswould get better after May 1. Perhaps an unsophisticatedemployee would not make any connection between apromise of benefit and a statement that things would getbetter, and perhaps Frangimore did not mean his state-ments to be inconsistent. However, the presence of thesetwo statements in his testimonyraisesa question in mymind whether the "things would get better" statementwas truly meant or understood to be a promise of benefitfor voting against the Union or whether it was simply ageneral opinion by Staar that he believed Respondentand the employees would be better off without a unionthan witha union.That Frangimore did not appreciatethe differenceseemsto argue against finding the state-ment to be a promise of benefit. Frangimore was notasked to explain the "things will get better"statement inview of his additionalstatementthatStaarmade nopromise of benefit. In the absence of any suchexplana-tion or further evidence on the point, I must find that, incontext,the statement was not a promiseof benefit butratherwas a general opinion protected under Section8(c) of the Act.93.Statements of LueckerOn March 1, 1983, employee George Luecker wassummoned by Schneider to meet with him in the sched-ulingdepartment.When he got there, Schneider, whowas alone, invited him in and closed the door SchneidertoldLuecker that he needed more flexibility than theUnion could offer and asked Luecker to give the Com-pany a year to grow. Luecker told Schneider that in in-dividual negotiations he could ask for all the flexibilityhe wanted. At the end of their discussion, Schneiderasked Luecker, "Where do you stand?" Luecker repliedthat he had been a union man all his life and that he fullyintended "to staya union man." Schneider told Lueckerhe respected Luecker's position and the two men shookhands and parted. Luecker, who had never before metprivately with Schneider, wore a union button during thepreelection period. Luecker also placed a 3-by-5 inchcard on his worktable which read, "Vote Yes.'? Howev-er, he began wearing the button and placed the sign onhis desk after his meeting with Schneider. Additionally,prior to that meeting, Luecker had not declared to any-body how he intended to vote in the upcoming elec-tion. 10Ifind, in accordance with Luecker's credible testimo-ny, that Schneider's interrogation of him was violative ofthe Act. The questioning took place in a private meetingand was undertaken by the chairman of Respondent. Nolawful purpose for the questioning was apparent and noassurances against reprisal were offered. Moreover, since-Schneider asked where Luecker stood on the question ofunion representation, he either did not know- whetherLuecker wasa unionsupporter, hoped for a conversion,orwantedan assessmentof his antiunion arguments.Thus, Luecker was put on the spot and asked to revealwhether his union loyalties outweighed his loyalties tothe very person who was seeking a response. Such ques-tioning has the tendency to coerce employees, particular-lywhen undertaken by the highest employer officialwho does not normally have private conversations withemployees The questioning of Luecker was thus unlaw-ful.9The General Counsel's reliance on StFrancis Hospital,249 NLRB180, 190 (1980), andCMarkus Hardware,243NLRB 903, 909-910(1979), ismisplaced as those cases are distinguishable In both cases, thecontext of the "thingswill get better" statements was such that it couldbe inferred that the employermeant to promise that it would implementimproved working conditionsbased on rejectionof theunionThus, inMarkus,the supervisor in question explained the statementby stating"thatthe employeedid not need union representation because[the em-ployer]intended to institutean employeecontractwhich would provideemployeeswitheverything they neededincludingscheduled pay raises."In StFrancis,the statementwas one ofseveral made in meetings whichincludedmore specificpromises whichwere clearly unlawfulMoreover,in neithercase does it appearthat the employeewho testified about thestatement created an ambiguity,as did Frangimore, by stating that nopromises were made10 Schneider did notcontrovert any of Luecker's testimony about theirMarch 1 meetingI therefore credit Luecker's testimonywhichwas com-patible with thatof employeeBerman who testified that Schneider ques-tioned him in a similar manner NORAL COLOR CORP5734 Statements to BermanIn early March, employee Andrew Berman was sum-moned to speak with Chairman Al Schneider in PlantManager Ron Shore's office. Only Berman and Schnei-der were present. The conversation lasted a little over anhour Schneider asked Berman to be seated and proceed-ed to tell, him how important it was to Schneider that theUnion be decertifiedAccording to Berman, Schneidersaid that "if we were not under a contract . . . we couldgo to a 40 hour week which would give us five hoursextra a week," and that this would mean "extra money inmy pocket." Schneider explained that by working with-out a contract Berman would be able to work 5 hoursmore per week and earn $4000 more per year, whereas,under a contract, the employees would not be able towork "that much" overtime and "wouldn't be able tomake that much money." Under the union contract, theemployees worked a 35-hour week. Schneider spoke fur-ther about his opposition to the Union and, later, asBerman was getting ready to leave the office, Schneiderasked Berman how he was "going to vote." Accordingto Berman, Schneider also asked.Was I with Noral? Was I going to give Nora] ayear?Or was I going to go with the Union? Heasked me, "Noral wants your help. We would liketo know how you are going to vote. Are you goingto be with Noral or not?" And I said that I have afew things that I have to talk about, I had to thinkabout it with my wife; and he said if I had anymore questions, just to talk to him; and I left.days after the first conversation, Berman was summonedto President Norm Staar's office to meet with Schneider.Only Schneider and Berman were present. The conversa-tion lasted about 30 or 40 minutes. Schneider askedBerman to sit down and again proceeded to campaign onbehalf of decertifying the Union, stating that "this was,the clean way out of getting out of the Union." Bermantestified that:[Schneider] waved some papers and told me thatthese were the proposals that the Union had givenhim,and they couldn't live with them, theywouldn't negotiate with them, and it would come toa strike. He said that whoever would want to staywould stay, and whoever didn't, they would just fillwith out personnel. He brought some statistics outfrom the PIA about shops going down, union shopsdown and non-union shops going up, told me thatmy place was with Noral.According to Berman, the remainder of the meetingwent as follows:Again, I started not to pay much attention. As Iwas again getting ready to leave, he again confront-ed me, asking me how I was going to vote, whetherIwas going to give- Nora] this year's chance thatthey kept talking about, or if I was going to be withthe Union. -I said, "Al, I really don't know. I still have thingsto talk about." And he said, "Well, what is yourproblem?Why aren't you coming up with a deci-sion?What is keeping you away? Why won't yougo with Noral?" And I said, "Well, there is a lot ofthings I have to talk about I still have to thinkabout it, and I have a family to worry about, mywife." He says, "Well, is it security?" I says, "Yes,itis."He say, "Well, you have got a job withNoral; you have always got a job with Noral. Wewill always have a place for you," Upon that, I left.Schneider conceded that he had two meetings alonewith Berman in a management official's office at theplant between March 5 and 15. :Ie acknowledged thatBerman was summoned to the office each time. Hedenied interrogating Berman. Schneider testified that intheir first meeting he asked Berman if he had any ques-tions-and that Berman asked if Respondent would "go toa 40 hour week if we were non-Union." Schneider saidhe would not, but that nonunion shops could do so andthis put them at a competitive advantage. He also men-tioned the inflexibility of operating with a union, particu-larly during a slow period such as Respondent had beenexperiencing. Schneider confirmedBerman'stestimonythat Berman did not say much during their first conver-sation. Schneider also testified that he asked Berman "togive us an opportunity to show him what we could do[as] a non-Union company, and with that he volun-teered a statement by saying that he is confused[that] he was like right in the middle."At their second meeting, according to Schneider,Berman asked about whether he could be guaranteed aplace on a sophisticated new machine if Respondent ob-tained one. Schneider commented that he would be acandidate for operating the machine but that the questionwas premature. Schneider also told Berman that he hadtheUnion's proposals in the CLA negotiation and thatthey "scare[d]" him.He suggested that Respondentwould be a tough bargainer in its negotiations with theUnion.I creditBerman's testimony that, at each of his meet-ingswith Schneider, Schneider asked him if,he wouldvote for the Union or support RespondentBerman's tes-timony concerning these interrogations survived cross-examination and seemed reliable. Schneider did not denyinterrogating Luecker. Based on Schneider's demeanorand the way he testified, I canot believe he resistedasking Berman how he stood on' the election. He wasvery loquacious and seemed determined to oust theUnion on the basis of one-to-one campaigning. Accord-ingly, I found his testimony to be less reliable than Ber-man'son the segment of their meetings dealing with in-terrogations.In accordance with this credibility determination, Ifind that Schneider's interrogations of Berman were co-ercive and violative of Section 8(a)(1). The interroga-tionsof Berman were undertaken in lengthy privatemeetingswith Respondent's top official whose objectivewas to demonstrate why the Union should be rejected.There was no lawful purpose for the questioning and noassurancesagainst reprisal.Moreover, there were repeat- 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDed questionswhich resultedin noncommittal responses.Berman'sposition in the election was not known at thistime and,in the circumstances,the questioning was un-lawful.'The General Counsel also argues that Schneider'scomments about going to a 40-hour workweek amountedto an unlawful promise of benefits.Idisagree.First ofall,Berman specifically testified that Schneider used thewords "if"and "could"in describing what might happenif the Union were not in the picture.But he made no de-finitive statements concerning expanding to a 40-hourworkweek.Schneider stated,that the employees couldwork a 40-hour workweek instead of the 35-hour work-week they presently worked under the union contract.Under the union contract,Respondent was required topay overtime rates for every hour worked over 35.Absent a contract,Respondent would be able to paystraight time rates for 5 extra hours,just as Respondent'snonunion competitors. Schneider simply pointed out theobvious to Berman,that it would be economically morefeasible to pay 40 hours worth of wages at straight timethan 35 hours of straight time plus'-5 hours of overtimepay and that the employees might come out better over-all by working 40 hours of straight time as opposed to 35hours of straight time. There is certainly no requirementthat an employer work employees 40 hours,per weekwhen 5'of those hours must be paid at premium rates.Accordingly,even accepting Berman's testimony on thispoint,I see nothing'in the way of an unlawful promise inthese remarks.The General Counsel also alleges that Schneider's re-marks amounted to a statement that negotiations wouldbe futile and that a strike would be inevitable.I- also dis-agree on this issue._Icannot totally credit Berman's testimony with re-spect to what was said about negotiations and strikes. Heattributed to Schneider the statement that he would notnegotiate with the Union and stated that Schneider didnot identify the contract proposals he was holding as theUnion's proposals,to the CLA. Thisiscontrary to Re-spondent's stated position,in its campaign material and itis also contrary to Remiker's testimony concerning whatStaar had told him about this same subject.Nor can I be-lieve that Berman, 'who-impressed me as a-very knowl-edgeable person,especially about the Union's positions,did not know about the Union'sCLA proposals at leastas a general matter. On this issue,Ibelieve Schneider'stestimony is closer to what actually was said,'which, inmy view,was essentially as follows:"The Union's pro-posals to the CLA are unacceptable to us, -and, if pre-sented to us and,adhered to,could cause a strike."Sincethere was no suggestion that Respondent would not bar-gain in good faith'or that a strike would inevitably flowfrom Respondent'sunlawful conduct,Ido not believethat Schneider's remarks were unlawful and I shall dis-miss this aspect of the complaint.The General Counsel also- alleges that,on several oc-casionsduring the preelection period,Respondent,through Vice President George Henzler,promised em-ployee Berman that it would obtain a SITEX machinewhich he would`operate and threatened that it wouldnot buy such a machine,each of which depended on theoutcome of the decertification election. Berman testifiedthat he had had some training on the SITEX machine-acomputer-type color separation machine which electroni-cally performed the type of workBerman was assigned.He had spoken about the machine to Henzler andSchneider on a number of occasions both before andafter the election petition was filed. He had been talking-to them about this subject for about a year or longer andhad expressed his interest in working on such a machineifRespondent purchased one. Henzler had indicated thatRespondent might buy such a machine, which- costsabout $1 million, "when they could afford it."According to his own testimony,Berman initiatedthree conversations with Henzler about the SITEX ma-chine during the period between the filing of the decerti-fication petition and the election itself. The first conver-,sation took place about March 1, shortly before Bermanwas to attend a joint union management-sponsored train-ing course concerning the use of a SITEX machine:There was simply a general discussion in that conversa-tion.During the second of their conversations, Henzlertold Berman that he was the type of person Respondentwould want to operate the SITEX machine.Henzler alsotold Berman that if "the Union was still here," Respond-ent would "not be able" to buy the machine' because ofunion restrictions.Berman responded that,in' his view,the Union was being very flexible on employer use ofsuch machines.Henzler replied that he could not "seespending all that money"on a machine in a union shop.According to Berman, the third conversation was prettymuch like the second.Henzler testified about a conversation he had withBerman in early March about the SITEX machine. Thefocus of the conversation was flexibility in manning themachine.Berman said that the Union had permitted an-other company,whose employees it represented,consid-erable flexibilitywith its machines. Henzler replied thatRespondent would not necessarily operate the same way.Berman also asked whether Respondent would place themachine in a union shop. Henzler indicated that, basedon past experience with the Union,therewas somedoubt whether the Union would be sufficiently flexibleon the manning of the machine. He cited the situationwhere the Union had objected to Respondent's attemptto utilize variable starting times.He said, "if I was goingto go out and spend a million dollars on a piece of equip-ment . . . I would be very leery of putting it into a shopwhere I was dictated how and what I would have toman it with."Henzler also testified that Berman oftendiscussed the SITEX machine issue with him and thatBerman tried to "manuever"Henzler"to commit to himthat I would give him a position on it."Ifound the testimony of Berman and Henzler to besubstantially compatible although each shaded the con-versations toward their own self-interest. My assessmentof the testimony on this issue is that no promises orthreats were made based on the outcome of the electionor Berman's vote in that election.As to the alleged promise,it is clear that Berman hada continuing interest in operating the machine and hadattempted to convince Henzler not only to buy the ma- NORAL COLOR CORP575chine but to assign him to work on it This predated thefiling of the decertification petition.When Berman con-tinued to press the matter during the preelection"period,Henzler attempted to deflect Berman's importunings. Nodecision had been made either to purchase the machineor to assign a particular person to the machine. Howev-er, it was obvious because Berman had expressed interestin the machine, had trained on it, and was a leading can-didate for this assignment. Thus, Henzler simply toldBerman the truth-he was a good candidate for such anassignment should Respondent buy a machine This com-ment was not based on rejection of the Union or Ber-man's vote in the election. There was thus no unlawfulpromise of benefit._-As to the alleged threat, the issue of whether Re-spondent would buy a SITEX machine had not been re-solved Surely, Henzler's expressions of concern over,theUnion's flexibility in manning requirements were legiti-mate ones He never definitively said that Respondentwould not purchase the machine. He simply expressedhis opinion, based on a specific past example, that he wasconcerned about whether the Union would permit flexi-blemanning requirements for the machines. Employeesneed not be insulated from concerns of this type particu-larlywhere, as in this case, a decision to buy new equip-,ment meant a substantial investment by 'Respondent andtherewas a legitimate concern about an incumbentUnion's manning requirements incident to such a deci-sion.Henzler pointed out that the Union's flexibilitywould be a factor in the decision 'Berman was thus ableto decide for himself whether the Union would be flexi-ble enough to make it possible for, Respondent to buy`and utilize a SITEX machine. Accrdingly, in my view,Henzler's remarks did not amount to a threat of retalia-tion-failure to purchase a- SITEX machine-if theUnion were retained.lar. allegation, that Schneider made no unlawful promiseof benefit, but was simply pointing out an existing benefitfor nonunion employees which would naturally be avail-able tounitemployees if they became nonunion employ-ees: I shall therefore dismiss this allegation of the com-plaint.The second allegation is that,at a smallgroup meetingheld on March 16-2 days before the election, Schneidermade unlawful statements about negotiations and a possi-ble strike. This too was based on the testimony of Fran-gimore who testified that he could not recall anythingabout the meeting except how it ended. Luecker also tes-tifiedabout thismatter.According to Frangimore,Schneider said that there was a "clean way and a dirtyway" to handle union representation. The "clean way"was to vote out the Union and the "dirty way" was tovote for the Union "and have a probable strike." Frangi-more insisted that Schneider referred to a "probable"strikebut he conceded that Schneider said, "nobodywanted [a strike] to happen." Likewise Luecker couldnot recall many details concerning this meeting; He testi-fied that Schneider asked the employees to "give [theRespondent] a year to grow," mentioned the ESOP. plan,and stated that "a vote no is a vote in' the right directionand a vote yes is a probable strike."Schneider also testified about this small meeting al-though he placed the meeting earlier in the week.. Hetestified that he distributed Respondent's March 14 letterdealing with the Union's bargainingpositions and invitedquestions.Schneider said he did not think there wasgoing to be an "easy" contract and that he felt "it-was avery dangerous situation there." He referred to a rumorthat "if we. lost . . . we would not negotiate" and specif-ically rejected the rumor as "ridiculous." He continuedas follows:C. StatementsMade in GroupMeetings:The GeneralCounsel also focuses on four alleged un-'lawful statements made by management officials to em-ployees in group meetings.Inmy view,the evidencesubmitted does not warrant findings of a violation as toany of the allegationsThe firstallegation is that Al Schneider promised ben-efits by telling employeesthat theywould be eligible forRespondent'sESOP programif theywent nonunion.This statement was made at the end of a group meetingwhich occurredaround the first part of March,accord-ing to employee Joseph Frangimore.Although Frangi-more testified in some detail about anothersubject whichwas discussed duringthismeeting-"rolling over" thepresent contract,he could not place Schneider's remarksabout the ESOP program in context or give any furtherdetailsWhenasked if Schneider said-'anything else aboutthe ESOP.Frangimore said,"Not that I can recollect,no. Just that we could have it." Schneider testified thathe referred to theESOPplan on"several occasionsduring the campaign. ;He stated that he generally notedthat it was available to the nonunion employees and thatthe Unionhad prevented Respondent from extending itto the bargaining unit employees. In these circumstances,I said you can see what the situation is though. Iam deathly, scared of it. This is the-what is left ofthe CLA because the separaters 'broke away fromthat group. That is what they are proposing. Wewould propose more, because .Q We being who?A.We meaning the separating part companies,because we have got more things working againstus than the web printers do which is essentially;what the CLA is all about. I ,says, "That in itselfwould be-" You know,seeing whatthe employeeswouldn't-has never been flexible, to something likethat, and what the Union is proposing-I said theyhave got real problems there.I says, "You have got a possible strike situationthe-way that-with what is on the table, if it is any-thing close to that." I says, "We would-it wouldbe a worse situation.We would have to add tothat," and you know I felt it ,would be a lot cleanerway what we are doing here right now than what isgoing-what would happen with what we wouldhave-the problems we . would have to contendwith going across the table with the issues that wehave to straighten out in the separating industry. 576DECISIONSOF NATIONALLABOR RELATIONS BOARDSchneider denied stating at any time that if the Unionwon the election there would inevitably be a strike.-Schneider's testimony, about this conversationwasmore detailed than that of Frangimore and Luecker. Itwas also compatible with Respondent's. March 14 letter-regarding its position. on negotiations and the possibilityof a strike Thus, I found Schneider's testimony more re-liable on this issue than Frangimore's and Luecker's. Ananalysis. '0f Schneider's testimony makes it clear that hedid not threaten that he would not negotiate or cause astrike by his own intransigence. Accordingly, as I 'havestated in rejecting a similar contention elsewhere in thisdecision, Respondent'has-not violated the Act by virtueof Schneider's statements concerning negotiations and'strikes.The third alleged statement of misconduct made ingroup meetings was related by employees Remiker andLuecker. The meeting"at issue was held in early. March19831i and, during the meeting, management officials in-vited questions from the employees. The General Coun-sel asserts that Respondent's officials promised a benefit,namely, that Respondent would go to a 40-hour work-week and thus provide employees with greater earningsif the Union were rejected.According to'Remiker and Luecker, Don Slattery, aforeman but a member of the Union and the bargainingunit, asked about rumors that, if the employees "wentnon-union," 'Respondent would go to a'40-hour work=week. Vice President 'Henzler responded, according to.both employees, that there ' was a "possibility" that thiswould happen and, if Respondent did so, it could meanan extra $4000 per year for each employee. Henzler andPresident Norman Staar also testified about this incident.Henzler testified that he told Slattery that he could notdetermine whether Respondent would move to 40 hoursper week but he cited some examples of people workingat nonunion shops who stated that they preferred the ad-ditional income of 40 hours per week rather than the 35hours which Respondent's employees worked. He alsocited that working 5 extra hours a week would amountto an additional $4000 per year. Staar basically corrobo-rated Henzler on this point.'-Ibelieve the testimony of all four witnesses was basi-cally compatible.However, I' do not believe Henzler'sstatements on this issue were unlawful, as I have indicat-ed in an earlier discussion of a similar statement. First ofall,as both ' employees testified, Henzler's remarks weremade in answer to a question from the floor and theywere couched in terms of a "possibility" of-going to a40=hour workweek. Thus, the question was asked and an-swered in hypothetical. terms. Furthermore, as I have in-dicated earlier, the statement itself- was not a promise ofbenefit but rather was a proper reflection of what mighthappen if the Union's contract restrictions on overtimepay and workweek hours were removed. This was a le-gitimate campaign issue and none of the employees couldhave regarded Respondent's position as a promise of ben-efit.Some employees might well have viewed working 5" iiuecker testifiedthatthe meeting took place in February,but it isclear from the substance of his testimony that hewas relating detailsabout the same meeting that Remikertestified about in early Marchextra hours at straight time rates as a burden and wouldhave preferred to stick with the Union's contractual re-quirements. In these circumstances, Henzler's remarkswere not unlawful promises of benefit.The last allegation is that; in another group meeting-one held with Respondent's accountant and with all unitemployees present to hear discussion about pensions and-IRA accounts, Schneider stated that, if the Union werevoted out, the unit employees would be eligible to par-ticipate inRespondent's ESOP plan, that Respondentwould contribute an extra $65,000 to the plan and thatRespondent would count an `employee's prior time withRespondent towards the ESOP program. This was basedon the testimony of employee Remiker. Schneider deniedmaking' the- statement attributed to him and denied thattherewas any discussion about ESOPs in the meetingwith the accountant as described by Remiker. PlantManager Ron Shore and Vice President Henzler, who;asRemiker agreed, were present at this meeting, saidthat they did not hear Schneider make the statement-at-tributed to him by Remiker. Schneider did, however, ac-knowledge that; at one or more of the small group meet-ings,he may have responded to a question about theESOP program ,by stating that he wanted all nonunionemployees to belong to the ESOP program and that theemployees should use their common sense as to whetherthey would be eligible for the program after they reject-ed the Union.The conflict between Remiker and Schneider presentsa close question on credibility. Remiker impressed me asa candid and reliable witness whose testimony was directand unwavering. Schneider was very detailed and sin-cere in much of his testimony. But I found him to havebeen unreliablewhen ' testifying about interrogationswhich he was accused of having engaged in and which Ifound had occurred. Moreover, he seemed, in some in-stances, to be testifying about his views, generally, ratherthan what was said in any particular conversation. In ad-dition, it seemed to me that Schneider, who was oftenvoluble on the stand, was less forthcoming when testify-ing about this allegation. Indeed, it is acknowledged thatthe issue as a general matter came up often at groupmeetings. Thus, if the matter was solely a one-on-onecredibility issue between Schneider and Remiker,'I mightbe inclined to credit Remiker.--However, to be balanced against the above analysis isthe following. Shore and Henzler, who were not effec-tively cross-examined on this issue, testified they did nothear the remark attributed to Schneider by Remiker. Itis,of course, possible that the remark was made but thatShore and Henzler did not hear it. However, accordingtoRemiker, in addition to Shore, Henzler, and Schnei-der, all 28 unit employees were present at this meeting.Itwould be unusual that no one would be available totestify to corroborate Remiker. This failure to corrobo-ratemust be deemed significant in a close question ofcredibility. It is all the more significant because,in an ex-change on cross-examination,Remiker acknowledgedthat,when he gave a pretrial affidavit to the GeneralCounsel,.he.was unable to specify-the meeting at whichthe Schneider remark was made. It is thus possible that NORAL COLOR CORP-577Remiker heard the remark at another meeting or in othercircumstancesAt the very least doubts are raised aboutmiker's account without some corroboration. In thesecircumstances, I do not believe that the General Counsel,has proved a violation by a preponderance of the-evi-dence.12D The Election ObjectionsBased on my findings of unfair labor practices commit-ted by Respondent during the preelection period, I findthat the election of March 18, 1983, was not fair and freefrom coercion. Respondent's officials coercively interro-gated three employees in a formal setting as part of apattern of one-on-one meetings with all employees. Inaddition, Respondent's president twice threatened an em=ployee with loss of- his job if the Union were selected.,Respondent made a determined and comprehensive effort-to defeat the Union and, although most of its campaignstatements were unlawful, the intensity of the campaignand the admitted effort to talk to each of the employeesmake it highly probable that the unlawful statementswere transmitted to the entire unitMoreover, the recordisdevoid of any evidence from which I could infer thatthe impact of these statements was limited to those em-ployees who testified. SeePetaluma Convalescent Hospi-tal, 271NLRB 412 fn. 1 (1984). In these circumstances, Ifind that a new election is required to ascertain the viewsof the employees free from coercion.12 In addition to the foregoing which were submitted as violations byboth the General Counsel and the Charging Party Union, the Unionalone contends that certain written documents issued by Respondentduring the preelection campaign violated the Act These allegations areas follows (1) "A Personal Policys [sic] for Covering Non Union Em-ployees" booklet issued by Respondent in early March contained unlaw-ful promises of benefit,ie , raises, inclusioninESOP,and expansion to a40-hour workweek, (2) Respondent's letter of March 7 contained an un-lawful promise to include employees in the ESOP plan, and (3) Respond-ent's letter of March 14 threatened a strike and depicted union represen-tation as futileThe Union alleges that items (1) and (2) above are covered under secV(r) of the complaint, which alleges that "Respondent; in a notice to itsemployees, promised benefits to its employees"and that item(3) above iscovered by other allegations which, in my view, do not fairly encompassthe letter referred to In any event,the statement about strikes and nego-tiations in the March 14 letter is no different from those uttered by offi-cialsof Respondent which were specifically alleged as unlawful andfound elsewhere herein to have been lawfulIn addition,the written statements alleged by the Union as promises ofbenefit are no different from similar oral statements made by Respond-ent's officialswhich I have found not to be unlawful I see no reason torule differently on written statements than I have on the oral statementsFinally, although the personnel policies booklet presents a somewhat dif-ferent set of circumstances than considered in the oral statements of Re-spondent's officials, I find no violation here eitherThe booklet waspunted in March and distributed only to nonunion employees It merelydetailed certain rules and regulations and benefits applicable to nonunionemployees There is no evidence that the booklet was directed at or dis-tributed to the union-represented employeesThus,Icannot construe thebenefits listed therein as having been promised to the unit employees orto have been tied to the election-Lastly,to the extent that the.Union alleges that these written docu-ments constitute objectionable conduct even if they do not also amountto unfair labor practices,I do not reach the issue I will set aside the elec-tion results based on the unfair labor practices found hereinE TheBargaining OrderThe General Counsel asserts that Respondent's unfairlabor practices not only warrant the a overturning of theelection but were so serious as to negate the possibilityof a free election in the future and, thus; under theGisselcase, 13a bargaining order should be imposed to reflecttheUnion's preelection majoritystatus.Idisagree.Re-spondent's unfair labor practices were serious, but, in my'opinion, there is no reason to believe that a free electioncannot, be held after Respondent posts an appropriatenotice and complies with a cease-and-desist order. I donot believe that. the unfair labor practices are of the typewhich would linger. Nor-do I believe Respondent's offi-cialswould repeat their misconduct in the face of acease-and-desist.order, particularly since all four employ-eeswho testified about= the unfair labor practices havevoluntarily left Respondent's employment. Accordingly,I,will not approve a bargaining order remedy - in thiscase.CONCLUSIONS OF LAW - ,IBy coercively interrogating employees and 'bythreatening reprisals if employees voted for union'repre-sentation, Respondent violated Section 8(a)(1) of the Act.2.The above violations constitute unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.3:The above -violations, which were also alleged asobjections to the election of March 18, 1983, in Case 13-RD-1475, interfered with free choice in that election andrequired the election to be set aside.4.The above violations were not sufficient to justify abargaining order5.The Respondent has not otherwise violated the Act.THE REMEDY.I shall recommend that Respondent be ordered tocease anddesist from the unfair labor practices foundand to take certain affirmative action necessary to effec-tuate the policies of the Act. Since I have also found thatRespondent's unfair labor practices interfered with theelection of March 18, 1983, I shall order that the electionbe set aside and that a new election be conducted inCase 13=RD-1475.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed 1'1ORDERThe Respondent, Noral Color Corporation, Chicago,Illinois,itsofficers,agents,successors,and assigns, shall1.Cease and desist from(a)Coercively interrogating employees about theirunion views or activities.13NLRB v Gissel Packing Co,395 U S 575 (1969)14 If no exceptions are filedas provided by Sec 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, asprovidedin Sec102 48 of theRules.be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses- 578DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b) Threatening employees with discharge or other re-prisals for, engaging in union activities or choosing unionrepresentation.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of.the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.-(a) Post at its Chicago,Illinois.plant copies of the at-tached noticemarked "Appendix."15 Copies of thenotice, on forms provided by the Regional Director forRegion 13, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receiptand maintainedfor 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall. be taken by the Respondentto ensurethat the notices are not -altered, defaced,-or covered byany other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.-IT IS FURTHERORDERED'that the representation elec-tion conducted on March 18, 1983, in Case 13-RD-147516 If thisOrder is enforcedby a Judgment of a United States Court ofAppeals, the wordsin the notice reading "Posted by Order of the Na-tional LaborRelations Board"shall read"Posted Pursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Order of the Nation-alLaborRelations Board "is set aside -and that Case 13-RD-1475 is remanded' tothe Regional Director for Region 13 for the purpose ofconducting a new election at such time as he deems ap-propriate.IT IS FURTHER ORDERED that the allegations of thecomplaint in Case 13-CA-23136 as to which violationswere not found are dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government ,The National Labor Relations Board has found that weviolated the National Labor Relations. Act and has or-dered us to post and abide by this notice.WE WILL NOT' coercively interrogate our employeesabout their union views or activities.-WE WILL NOT threaten employees with discharge orother reprisals for engaging in union activities or choos-ing unionrepresentation.'WE WILL NOT interfere with, restrain, or coerce ouremployees in the exercise of their rights under Section 7of the Act.NORAL COLOR CORPORATION